         

Exhibit 10.9
BY-LAWS
of
GOODRICH CORPORATION
As Amended Through
December 9, 2008
ARTICLE I
Shareholders

     
Annual Meeting
 
SECTION 1. The annual meeting of the shareholders of the Company, for the
election of Directors and for the transaction of such other business as may
properly come before the meeting, shall be held in the State of New York, or
elsewhere in the United States as permitted by the laws of the State of New
York, at such time on such date as the Board of Directors may select. If the day
fixed for the meeting shall be a legal holiday, such meeting shall be held on
the next succeeding full business day. The Board of Directors acting by
resolution may postpone and reschedule any previously scheduled annual meeting
of shareholders.
 
   
Notice of Annual Meeting
 
SECTION 2. Notice of the time and place of holding each such annual meeting of
shareholders shall be served either personally, by mail or electronically upon
each shareholder of record of the Company entitled to vote at such meeting
between ten and sixty days before the date fixed for such meeting; if mailed, it
shall be directed, except as otherwise provided by law, to each shareholder at
the shareholder’s post office address as it appears on the stock records of the
Company or its stock transfer agent.
 
   
Special Meetings
 
SECTION 3. Special meetings of shareholders, unless otherwise provided by law,
may be called at any time by the Board of Directors. The Board of Directors
acting by resolution may postpone and reschedule any previously scheduled
special meeting of shareholders.
 
   
Notice of Special Meetings
 
SECTION 4. Notice of each such special meeting, unless otherwise provided by
law, may be given as herein provided for giving notice of an annual meeting.
 
   
Quorum
 
SECTION 5. At all meetings of shareholders, annual or special, other than
meetings a quorum at which is fixed by law, in order to constitute a quorum
there shall be present either in person or by proxy holders of record of a
majority of the shares of the class or classes of the capital stock of the
Company entitled to vote at such meeting, except that as to any action to be
taken by shareholders voting separately as a class or classes a majority of the
shares entitled to vote separately as one class shall constitute a quorum of
that class and may act separately whether or not a quorum of another class or
classes be present.

 

 



--------------------------------------------------------------------------------



 



     
Adjourned Meeting
 
SECTION 6. At any meeting of shareholders, annual or special, the chairman of
the meeting or the holders of record of the majority of the shares present and
entitled to vote may adjourn the meeting from time to time, whether or not a
quorum is present. At any adjourned meeting the Company may transact any
business which might have been transacted at the original meeting.
 
   
Number of Votes
 
SECTION 7. Except as otherwise provided by law or by the Restated Certificate of
Incorporation or other certificate filed pursuant to law, each shareholder of
record shall be entitled at every meeting of shareholders to one vote, either in
person or by proxy executed in writing by the shareholder or by the
shareholder’s duly authorized attorney, for each share of stock standing in the
shareholder’s name on the stock records of the Company.
 
   
Manner of Voting
 
SECTION 8. In the election of Directors and in voting on any question on which a
vote by ballot is required by law or is demanded by any shareholder, the voting
shall be by ballot. On all other questions the voting may be viva voce.
 
   
Inspectors of Election
 
SECTION 9. The Board of Directors, prior to the annual and each special meeting
of the shareholders each year, may appoint two inspectors of election to act at
such meeting. In the event of the failure of the Board to make such appointment
or if any inspector of election shall for any reason fail to attend and to act
at such meeting, an inspector or inspectors of election, as the case may be, may
be appointed by the chairman of the meeting.
 
   
Introduction of Business at a Meeting of Shareholders
 
SECTION 10. (A) Annual Meetings of Shareholders. (1) Nominations of persons for
election to the Board of Directors of the Company and the proposal of other
business to be considered by the shareholders may be made at an annual meeting
of shareholders (a) pursuant to the Company’s notice of meeting, (b) by or at
the direction of the Board of Directors or (c) by any shareholder of the Company
who (i) was a shareholder of record at the time of giving of notice provided for
in this By-Law and at the time of the annual meeting, (ii) is entitled to vote
at the meeting and (iii) complies with the notice procedures set forth in this
By-Law as to such business or nomination; clause (c) shall be the exclusive
means for a shareholder to make nominations or submit other business (other than
matters properly brought under Rule 14a-8 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and included in the Company’s notice of
meeting) before an annual meeting of shareholders.

 

2



--------------------------------------------------------------------------------



 



     
 
 
(2) Without qualification, for any nominations or any other business to be
properly brought before an annual meeting by a shareholder pursuant to clause
(c) of paragraph (A) (1) of this By-Law, the shareholder must have given timely
notice thereof in writing to the Secretary of the Company and such other
business must otherwise be a proper matter for shareholder action. To be timely,
a shareholder’s notice shall be delivered to the Secretary at the principal
executive offices of the Company not earlier than the close of business on the
120th day and not later than the close of business on the 90th day prior to the
first anniversary of the preceding year’s annual meeting; provided, however,
that in the event that the date of the annual meeting is more than 30 days
before or more than 60 days after such anniversary date, notice by the
shareholder to be timely must be so delivered not earlier than the close of
business on the 120th day prior to the date of such annual meeting and not later
than the close of business on the later of the 90th day prior to the date of
such annual meeting or the close of business on the 10th day following the day
on which public announcement of the date of such meeting is first made by the
Company. In no event shall any adjournment or postponement of an annual meeting
or the announcement thereof commence a new time period for the giving of a
shareholder’s notice as described above. To be in proper form, a shareholder’s
notice (whether given pursuant to paragraph (A)(2) or paragraph (B) of this
By-Law) must (a) set forth, as to the shareholder giving the notice and all
beneficial owners, if any, on whose behalf the nomination or proposal is made,
(i) the name and address of such shareholder, as they appear on the Company’s
books, and of such beneficial owner, if any, (ii) (A) the class or series and
number of shares of the Company which are, directly or indirectly, owned
beneficially and of record by such shareholder and such beneficial owner,
(B) any option, warrant, convertible security, stock appreciation right, or
similar right with an exercise or conversion privilege or a settlement payment
or mechanism at a price related to any class or series of shares of the Company
or with a value derived in whole or in part from the value of any class or
series of shares of the Company, whether or not such instrument or right shall
be subject to settlement in the underlying class or series of capital stock of
the Company or otherwise (a “Derivative Instrument”) directly or indirectly
owned beneficially by such shareholder and any other direct or indirect
opportunity to profit or share in any profit derived from any increase or
decrease in the value of shares of the Company, (C) any proxy, contract,
arrangement, understanding, or relationship pursuant to which such shareholder
has a sole or shared right to vote or direct the voting of any shares of any
security of the Company, (D) any short interest in any security of the Company
(for purposes of this By-Law a person shall be deemed to have a short interest
in a security if such person directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has the opportunity to
profit or share in any profit derived from, or avoid or offset in whole or in
part any loss related to, any decrease in the value of the subject security),
(E) any rights to dividends on the shares of the Company owned beneficially by
such shareholder that are separated or separable from the underlying shares of
the Company, (F) any proportionate interest in shares of the Company or
Derivative Instruments held, directly or indirectly, by a general or limited
partnership in which such shareholder is a general partner or, directly or
indirectly, beneficially owns an interest in a general partner and (G) any
performance-related fees (other than an asset- based fee) that such shareholder
is entitled to based on any increase or decrease in the value of shares of the
Company or Derivative Instruments, if any, as of the date of such notice,
including without limitation any such interests held by members of such
shareholder’s immediate family

 

3



--------------------------------------------------------------------------------



 



     
 
 
sharing the same household (which information shall be supplemented by such
shareholder and beneficial owner, if any, not later than 10 days after the
record date for the meeting to disclose such ownership as of the record date),
and (iii) any other information relating to such shareholder and beneficial
owner, if any, that would be required to be disclosed in a proxy statement or
other filings required to be made in connection with solicitations of proxies
for, as applicable, the proposal and/or for the election of directors in a
contested election pursuant to Section 14 of the Exchange Act and the rules and
regulations promulgated thereunder; (b) if the notice relates to any business
other than a nomination of a director or directors that the shareholder proposes
to bring before the meeting, set forth (i) a brief description of the business
desired to be brought before the meeting, the reasons for conducting such
business at the meeting and any material interest of such shareholder and the
beneficial owner (if any, on whose behalf the proposal is made) in such business
and (ii) a description of all agreements, arrangements and understandings
between such shareholder and beneficial owner, if any, and any other person or
persons (including their names) in connection with the proposal of such business
by such shareholder; and (c) set forth, as to each person, if any, whom the
shareholder proposes to nominate for election or reelection to the Board of
Directors (i) all information relating to such person that would be required to
be disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for election of directors in a
contested election pursuant to Section 14 of the Exchange Act and the rules and
regulations promulgated thereunder (including such person’s written consent to
being named in the proxy statement as a nominee and to serving as a director if
elected) and (ii) a description of all direct and indirect compensation and
other material monetary agreements, arrangements and understandings during the
past three years, and any other material relationships, between or among such
shareholder and beneficial owner, if any, and their respective affiliates and
associates, or others acting in concert therewith, on the one hand, and each
proposed nominee, and his or her respective affiliates and associates, or others
acting in concert therewith, on the other hand, including, without limitation
all information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K if the shareholder making the nomination and
any beneficial owner on whose behalf the nomination is made, if any, or any
affiliate or associate thereof or person acting in concert therewith, were the
“registrant” for purposes of such rule and the nominee were a director or
executive officer of such registrant. The Company may require any proposed
nominee to furnish such other information as may reasonably be required by the
Company to determine the eligibility of such proposed nominee to serve as an
independent director of the Company or that could be material to a reasonable
shareholder’s understanding of the independence, or lack thereof, of such
nominee.

 

4



--------------------------------------------------------------------------------



 



     
 
 
(3) Notwithstanding anything in the second sentence of paragraph (A)(2) of this
By-Law to the contrary, in the event that the number of directors to be elected
to the Board of Directors of the Company is increased and there is no public
announcement naming all of the nominees for Director or specifying the size of
the increased Board of Directors made by the Company at least 100 days prior to
the first anniversary of the preceding year’s annual meeting, a shareholder’s
notice required by this By-Law shall also be considered timely, but only with
respect to nominees for any new positions created by such increase, if it shall
be delivered to the Secretary at the principal executive offices of the Company
not later than the close of business on the 10th day following the day on which
such public announcement is first made by the Company.
 
   
 
 
(B) Special Meetings of Shareholders. Only such business shall be conducted at a
special meeting of shareholders as shall have been brought before the meeting
pursuant to the Company’s notice of meeting. Nominations of persons for election
to the Board of Directors may be made at a special meeting of shareholders at
which directors are to be elected pursuant to the Company’s notice of meeting
(a) by or at the direction of the Board of Directors or (b) provided that the
Board of Directors has determined that directors shall be elected at such
special meeting, by any shareholder of the Company who (i) is a shareholder of
record at the time of giving of notice provided for in this By-Law and at the
time of the special meeting, (ii) is entitled to vote at the meeting, and
(iii) complies with the notice procedures set forth in this By-Law as to such
nomination. In the event the Company calls a special meeting of shareholders for
the purpose of electing one or more directors to the Board of Directors, any
such shareholder may nominate a person or persons (as the case may be) for
election to such position(s) as specified in the Company’s notice of meeting, if
the shareholder’s notice required by paragraph (A)(2) of this By-Law with
respect to any nomination shall be delivered to the Secretary at the principal
executive offices of the Company not earlier than the close of business on the
120th day prior to the date of such special meeting and not later than the close
of business on the later of the 90th day prior to such special meeting or the
close of business on the 10th day following the day on which public announcement
is first made of the date of the special meeting and of the nominees proposed by
the Board of Directors to be elected at such meeting. In no event shall any
adjournment or postponement of a special meeting or the announcement thereof
commence a new time period for the giving of a shareholder’s notice as described
above.
 
   
 
 
(C) General. (1) Only such persons who are nominated in accordance with the
procedures set forth in this By-Law shall be eligible to serve as directors and
only such business shall be conducted at a meeting of shareholders as shall have
been brought before the meeting in accordance with the procedures set forth in
this By-Law. Except as otherwise provided by law, the Restated Certificate of
Incorporation or these By-Laws, the Chairman of the meeting shall have the power
and duty to determine whether a nomination or any business proposed to be
brought before the meeting was made or proposed, as the case may be, in
accordance with the procedures set forth in this By-Law and, if any proposed
nomination or business is not in compliance with this By-Law, to declare that
such defective proposal or nomination shall be disregarded.

 

5



--------------------------------------------------------------------------------



 



     
 
 
(2) For purposes of this By-Law, “public announcement” shall mean disclosure in
a press release reported by the Dow Jones News Service, Associated Press or
comparable national news service or in a document publicly filed by the Company
with the Securities and Exchange Commission pursuant to Sections 13, 14 or 15(d)
of the Exchange Act and the rules and regulations promulgated thereunder.
 
   
 
 
(3) Notwithstanding the foregoing provisions of this By-Law, a shareholder shall
also comply with all applicable requirements of the Exchange Act and the rules
and regulations promulgated thereunder with respect to the matters set forth in
this By-Law; provided, however, that any references in these By-Laws to the
Exchange Act or the rules and regulations promulgated thereunder are not
intended to and shall not limit the requirements applicable to nominations or
proposals as to any other business to be considered pursuant to paragraph
(A)(1)(c) or paragraph (B) of this By-Law. Nothing in this By-Law shall be
deemed to affect any rights of shareholders to request inclusion of proposals in
the Company’s proxy statement pursuant to Rule 14a-8 under the Exchange Act.
 
    ARTICLE II
Stock

 
   
Certificates of Stocks
 
SECTION 1. The shares of the Company’s stock may be certificated or
uncertificated, as provided under New York law, and shall be entered in the
records of the Company and registered as they are issued. Certificates of Stock
shall be numbered and registered in the order in which they are issued and shall
be signed by the Chairman of the Board or a Vice Chairman of the Board or the
President or a Vice-President and by the Secretary or Treasurer or by an
Assistant Secretary or an Assistant Treasurer, and sealed with the seal of the
Company or a facsimile thereof. The signatures of the officers upon a
certificate may be facsimiles if: (i) the certificate is countersigned by a
transfer agent or registered by a registrar other than the Company or its
employee, or (ii) the shares are listed on a registered national security
exchange.
 
   
Transfer of Shares
 
SECTION 2. Transfer of certificated shares may be made on the records of the
Company by the holder thereof in person, or by the person’s attorney-in-fact
pursuant to power of attorney duly executed and filed with the Company, upon the
surrender of the certificate or certificates for such shares. Upon receipt of
proper transfer instructions from the registered owner of uncertificated shares,
such uncertificated shares shall be cancelled, issuance of new equivalent
uncertificated shares or certificated shares shall be made to the shareholder
entitled thereto and the transaction shall be recorded upon the records of the
Company.

 

6



--------------------------------------------------------------------------------



 



     
Closing of Books; Record Dates
 
SECTION 3. Unless otherwise provided by law or by the Restated Certificate of
Incorporation, the Board of Directors may fix a date, not exceeding fifty days
prior to the date appointed for any meeting of the shareholders or prior to the
date fixed for the payment of any dividend or for the delivery of any evidences
of rights or other distribution allowed by law, as the record date for the
determination of the shareholders entitled to notice of and to vote at such
meeting, or to receive any such dividends, rights, or distribution as the case
may be.
 
    ARTICLE III
Directors

 
   
Responsibilities
 
SECTION 1. The business of the Company shall be managed under the direction of
the Board of Directors.
 
   
Number, Election, and Qualification of Directors
 
SECTION 2. The number of Directors of the Company (exclusive of Directors to be
elected by any series of Series Preferred Stock voting separately as a class)
shall be as determined by the Directors from time to time by resolution adopted
by a majority of the entire Board. As used in this Article, “entire Board” means
the total number of Directors which the Company would have if there were no
vacancies. In the event that the Board is increased by such a resolution, the
vacancy or vacancies so resulting shall be filled by a vote of a majority of the
Directors then in office. No decrease in the Board shall shorten the term of any
incumbent Director.
 
   
Vacancies
 
SECTION 3. Other vacancies occurring in the Board of Directors may be filled for
the unexpired term at any regular meeting of the Board of Directors, or at any
special meeting thereof called for that purpose, by a vote of the remaining
Directors entitled to vote on such question.
 
   
Nomination of Directors
 
SECTION 4. The Board of Directors, in recommending nominees for election by the
shareholders to the Board of Directors and in electing members to fill vacancies
occurring in the Board of Directors, will not nominate an individual for
election at an annual meeting who, prior to such annual meeting, will attain age
72, and to fill a vacancy will not elect an individual who has attained age 72.
 
   
Regular Meetings
 
SECTION 5. The Board of Directors shall hold regular meetings at such times and
at such places as the Board may prescribe from time to time. All meetings shall
be held at such time on such dates as the Board may designate, except that a
regular meeting of the Board of Directors shall be held following the
adjournment of and on the same date as the annual meeting of shareholders and at
such meeting the Board may elect or appoint officers of the Company.

 

7



--------------------------------------------------------------------------------



 



     
Special Meetings
 
SECTION 6. Special meetings of the Board of Directors may be called by the
Chairman of the Board, by a Vice Chairman of the Board, or by the President. The
Secretary shall call special meetings of the Board of Directors when requested
in writing so to do by any three members thereof, or when ordered so to do by
the Executive Committee.
 
   
Notice
 
SECTION 7. Notice of any special meeting of the Board of Directors may be served
not less than three hours before the date and time fixed for such meeting, by
oral, written or electronic communication stating the time and place thereof or
if by mail not less than three days before the date fixed for such meeting. Any
oral notice may be given to each member of the Board of Directors at his or her
office or his or her address as it appears on the records of the Company,
whether or not the director is present personally to receive it. Any written or
electronic notice shall be addressed to each member of the Board of Directors at
his or her office or his or her address as it appears on the records of the
Company. No notice shall be required of a regular meeting.
 
   
Quorum; Telephonic Meetings
 
SECTION 8. At any meetings of the Board of Directors, regular or special,
one-half of the entire Board shall constitute a quorum. Any one or more members
of the Board of Directors or any Committee of the Board of Directors may
participate in a meeting of the Board of Directors or such Committee by means of
a conference telephone or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. Participation
by such means shall constitute presence in person at a meeting.
 
   
Appointment of Committees
 
SECTION 9. The Board of Directors may appoint such Committees, in addition to
the Executive Committee, as it may consider proper, and such Committees shall
exercise such powers and duties as the Board from time to time may prescribe.
The Board of Directors may designate alternate members of any Committee.
 
   
Compensation of Directors
 
SECTION 10. Directors, excepting officers who are Directors, may receive such
compensation for their services as Directors, and as members of Committees, as
shall be fixed from time to time by resolution of the Board of Directors.
 
   
Traveling Expenses
 
SECTION 11. A Director attending any meeting of the Board of Directors shall be
allowed any proper expenses incurred in attending such meeting.
 
   
Removal of Directors
 
SECTION 12. Any or all of the directors may be removed by the shareholders only
for cause.

 

8



--------------------------------------------------------------------------------



 



      ARTICLE IV
Executive Committee

 
   
Membership and Appointment
 
SECTION 1. The Board of Directors may appoint not less than three Directors who
shall constitute the Executive Committee. Vacancies in the Executive Committee
may be filled at any meeting of the Board of Directors.
 
   
Powers and Duties
 
SECTION 2. The Executive Committee may advise with and aid the officers of the
Company in all matters concerning its interests and the management of its
business. When the Board of Directors is not in session the Executive Committee
shall have and may exercise all the powers of the Board of Directors, so far as
such may be delegated legally, with reference to the conduct of the business of
the Company, except that the Executive Committee shall not take any action to
amend the Restated Certificate of Incorporation or the By-Laws, to elect
Directors to fill vacancies on the Board or any Committee thereof, or to fix the
compensation of Directors for services in any capacity.
 
   
Meetings
 
SECTION 3. Regular meetings of the Executive Committee may be held without call
or notice at such times and places as the Executive Committee from time to time
may fix. Special meetings of the Executive Committee may be called by the
Chairman of the Board, by a Vice Chairman of the Board, or by the President. The
Secretary shall call special meetings when requested to do so by any two members
thereof. Notice shall be given in the same manner as notice of special meetings
of the Board of Directors.
 
   
Quorum
 
SECTION 4. At any meeting of the Executive Committee three members shall
constitute a quorum. Any action of the Executive Committee to be effective must
be authorized by the affirmative vote of a majority of the members thereof
present and in any event shall require not less than three affirmative votes.
 
   
Record of Meetings
 
SECTION 5. The Secretary shall cause to be kept at his or her office the minutes
of the meetings of the Executive Committee. These minutes shall be presented to
the Board of Directors from time to time for their information.
 
    ARTICLE V
Officers

 
   
Election and Appointment
 
SECTION 1. The Board of Directors may elect from its number a Chairman of the
Board and one or more Vice Chairmen of the Board and shall elect a President and
may elect one or more Vice-Presidents, a Secretary, a Treasurer, and a
Controller, and may appoint such Assistant Secretaries, Assistant Treasurers,
and Assistant Controllers as it may determine. All officers shall serve during
the pleasure of the Board. The Board of Directors may create such other offices
as it may determine and appoint officers to fill such offices; fill vacancies in
any office; delegate to one or more officers any of the duties of any officer or
officers; and prescribe the duties of any officers.

 

9



--------------------------------------------------------------------------------



 



     
Chairman of the Board — Duties
 
SECTION 2. The Chairman of the Board, if there be one, shall preside at all
meetings of shareholders, of the Board of Directors and, unless there is a
different Chairman of the Executive Committee, of the Executive Committee, and
shall have such other authority and perform such other duties as are prescribed
by these By-Laws and by the Board of Directors.
 
   
Vice Chairman of the Board — Duties
 
SECTION 3. Each Vice Chairman of the Board, if he is not the Chief Executive
Officer, shall have such authority and perform such duties as may be prescribed
by these By-Laws and the Chief Executive Officer.
 
   
 
 
A Vice Chairman of the Board, if he or she is the Chief Executive Officer, shall
have such authority and perform such duties as are prescribed by these By-Laws
and by the Board of Directors. The Vice Chairman of the Board (or, if there be
more than one, the Vice Chairman of the Board in the order designated by the
Board of Directors), in the absence or disability of the Chairman of the Board
and the President, shall preside at all meetings of the shareholders, of the
Board of Directors and, unless there is a different Chairman of the Executive
Committee, of the Executive Committee.
 
   
President — Duties
 
SECTION 4. The President, if he or she is not the Chief Executive Officer, shall
have such authority and perform such duties as may be prescribed by these
By-Laws and the Chief Executive Officer.
 
   
 
 
The President, if he or she is the Chief Executive Officer, shall have such
authority and perform such duties as are prescribed by these By-Laws and by the
Board of Directors. The President, in the absence or disability of the Chairman
of the Board, shall preside at all meetings of the shareholders, of the Board of
Directors and, unless there is a different Chairman of the Executive Committee,
of the Executive Committee.
 
   
Chief Executive Officer — Duties
 
SECTION 5. The Board of Directors shall designate the Chairman of the Board, a
Vice Chairman of the Board, or the President as Chief Executive Officer. Such
Chief Executive Officer shall have the general direction of the affairs of the
Company, subject to the Board of Directors. He or she may appoint and discharge
agents and employees, and perform such other duties as are incident to his or
her office or delegated to him or her by the Board of Directors or which are or
may at any time be authorized or required by law.
 
   
 
 
In the absence or disability of the officer designated as Chief Executive
Officer, one of the other aforementioned officers (Chairman of the Board, Vice
Chairman of the Board, or President), as determined by the Board of Directors,
shall perform any and all of the duties of the Chief Executive Officer.

 

10



--------------------------------------------------------------------------------



 



     
Chairman of the Executive Committee — Duties
 
SECTION 6. The Chairman of the Executive Committee, if there be one, shall be a
Director and may be an employee of the Company. He or she shall preside at all
meetings of the Executive Committee and shall have such other authority and
perform such other duties as may be prescribed by these By-Laws, the Board of
Directors and the Chief Executive Officer.
 
   
Vice-President —
Duties
 
SECTION 7. Each Vice-President shall have the powers and duties incident to that
office and shall have such other powers and duties as are prescribed by the
By-Laws and from time to time by the Chief Executive Officer.
 
   
Secretary — Duties
 
SECTION 8. The Secretary shall be ex-officio Secretary of the Board of
Directors, the Executive Committee, and, unless otherwise determined by the
Committees, of all other standing Committees. He or she shall keep the minutes
of all meetings of the shareholders, the Board of Directors, the Executive
Committee, and, of all other standing Committees; and attend to serving and
giving all notices of the Company. He or she shall have charge of the corporate
seal, the stock certificate records and such other books, records, and papers as
the Board of Directors and the Executive Committee may direct; cause to be kept
a stock record containing the names alphabetically arranged of all persons who
are shareholders of the Company, showing their place of residence, the number of
shares of stock held by them respectively, the time when they respectively
became owners thereof, and the amount paid thereon; and shall perform such other
duties as may be incident to his or her office.
 
   
Treasurer — Duties
 
SECTION 9. The Treasurer shall keep or cause to be kept full and accurate
accounts of all receipts and disbursements in books belonging to the Company,
and shall have the care and custody of all funds and securities of the Company
and deposit such funds in the name of the Company in such bank or banks as the
Board of Directors or the Executive Committee or the Chief Executive Officer may
designate. The Treasurer is authorized to sign all checks, drafts, notes, bills
of exchange, orders for the payment of money, and any negotiable instrument of
the Company, but no such instrument shall be signed in blank. He or she shall
disburse the funds of the Company as may be ordered by the Board of Directors,
the Executive Committee, or the Chief Executive Officer. The Treasurer shall at
all reasonable times exhibit the books and accounts to any Director, and also,
provided the Board of Directors or the Executive Committee or the Chief
Executive Officer so orders, to any shareholder of the Company upon application
at the office of the Company by such shareholder during business hours; and he
or she shall give such bonds for the faithful performance of his or her duties
as the Board of Directors or the Executive Committee or the Chief Executive
Officer may determine, and he or she shall perform such other duties as are
prescribed by these By-Laws and as are incident to his or her office.

 

11



--------------------------------------------------------------------------------



 



     
Controller — Duties
 
SECTION 10. The Controller shall be the chief accounting officer of the Company.
He or she shall keep or cause to be kept all books of accounts and accounting
records of the Company, and shall prepare or have prepared appropriate financial
statements for submission to the Board of Directors, Executive Committee, and
shareholders. He or she shall perform all other duties incident to his or her
office.
 
    ARTICLE VI
Indemnification of Directors, Officers and Employees

 
   
Directors and Officers
 
SECTION l (a). The Company shall indemnify its Directors and Officers and every
other person whom the Company may indemnify under the indemnification provisions
for Directors and Officers of the Business Corporation Law of New York as now in
effect or as hereafter amended to the full extent permissible under and
consistent with such provisions.
 
   
 
 
The right of indemnification provided in this Section 1 shall not be deemed
exclusive of any other rights to which such Director or Officer or other person
may be entitled apart from this Section 1.
 
   
 
 
SECTION l(b). In furtherance and not in limitation of the provisions of Section
l(a) of this Article VI:
 
   
General
 
(i) The Company shall indemnify any person who is or was made or threatened to
be made a party to or is involved in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Company or any
other corporation of any type or kind, domestic or foreign, or any partnership,
joint venture, trust, employee benefit plan or other enterprise, which any
director or officer of the Company is serving, has served or has agreed to serve
in any capacity at the request of the Company, by reason of the fact that such
person, such person’s testator or intestate, is or was or has agreed to become a
director or officer of the Company, or is or was serving or has agreed to serve
such other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise in any capacity, against judgments, fines, amounts paid or
to be paid in settlement, excise taxes or penalties, and costs, charges and
expenses, including attorneys’ fees, incurred in connection with such action or
proceeding or any appeal therein; provided, however, that no indemnification
shall be provided to any such person if a judgment or other final adjudication
adverse to the director or officer establishes that (A) his or her acts were
committed in bad faith or were the result of active and deliberate dishonesty
and, in either case, were material to the cause of action so adjudicated, or
(B) he or she personally gained in fact a financial profit or other advantage to
which he or she was not legally entitled; provided, further, that, except as
provided in Section l(b)(vi) of this Article VI or as otherwise provided by
agreement, the Company shall indemnify any such person seeking indemnification
in connection with a proceeding (or part thereof) initiated by such person only
if such proceeding (or part thereof) was authorized by the Board.

 

12



--------------------------------------------------------------------------------



 



     
Non-Exclusivity of Rights
 
(ii) The Company may indemnify any person to whom the Company is permitted to
provide indemnification or the advancement of expenses by applicable law,
whether pursuant to rights granted pursuant to, or provided by, the New York
Business Corporation Law or other rights created by (A) a resolution of
shareholders, (B) a resolution of directors or (C) an agreement providing for
such indemnification, it being expressly intended that these By-Laws authorize
the creation of other rights in any such manner. The right to be indemnified and
to the reimbursement or advancement of expenses incurred in defending a
proceeding in advance of its final disposition conferred in this Section shall
not be exclusive of any other right which any person may have or hereafter
acquire under any statute, provision of the Certificate of Incorporation,
By-Laws, agreement, vote of shareholders or directors or otherwise.
 
   
Expenses
 
(iii) The Company shall, from time to time, reimburse or advance to any person
referred to in Section 1(b)(i) of this Article VI the funds necessary for
payment of expenses, including attorneys’ fees, incurred in connection with any
action or proceeding referred to in Section 1(b)(i), upon receipt of a written
undertaking by or on behalf of such person to repay such amount(s) if a judgment
or other final adjudication adverse to the director or officer establishes that
(A) his or her acts were committed in bad faith or were the result of active and
deliberate dishonesty and, in either case, were material to the cause of action
so adjudicated, or (B) he or she personally gained in fact a financial profit or
other advantage to which he or she was not legally entitled.
 
   
Interpretation of Rights to Indemnification
 
(iv) Any person entitled to be indemnified or to the reimbursement or
advancement of expenses as a matter of right pursuant to this Section shall be
entitled to the greater of the indemnification (or advancement of expenses)
provided (A) under the applicable law in effect at the time of the occurrence of
the event or events giving rise to the action or proceeding, to the extent
permitted by law, or (B) under the applicable law in effect at the time
indemnification (or advancement of expenses) is sought.
 
   
Other Rights
 
(v) The right to be indemnified or to the reimbursement or advancement of
expenses pursuant to this Article VI, (A) shall be deemed to arise from a
contract between the Company and any person entitled to be indemnified or to the
reimbursement or advancement of expenses pursuant to this Section l(b) of
Article VI, pursuant to which such person may bring suit as if the provisions
hereof were set forth in a separate written contract between the Company and the
such person and (B) shall continue as to a person who has ceased to be a
director or officer and shall inure to the benefit of the estate, heirs,
executors and administrators of such person, and shall continue to exist after
the rescission or restrictive modification hereof with respect to events
occurring prior thereto.

 

13



--------------------------------------------------------------------------------



 



     
Right of Claimant to Bring Suit
 
(vi) If a request to be indemnified is made under Section l(b) of VI, the Board
shall make a determination pursuant to Section 723(b) of the New York Business
Corporation Law within 30 days after such request as to whether the person so
requesting indemnification is entitled to indemnification under this Article VI
and the New York Business Corporation Law. If a request to be indemnified or for
the reimbursement or advancement of expenses under Section 1(b) of Article VI is
not paid in full by the Company within thirty days after a written claim has
been received by the Company, the claimant may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim and, if successful
in whole or in part, the claimant shall be entitled to be paid also the expense
of prosecuting such claim. It shall be a defense to any such action (other than
an action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any is required, has been tendered to the Company) that the claimant has not
met the standards of conduct which make it permissible under the New York
Business Corporation Law or hereunder for the Company to indemnify the claimant
for the amount claimed, but the burden of proving such defense shall be on the
Company. Neither the failure of the Company (including its Board, independent
legal counsel or its shareholders) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he or she has met the applicable standard of conduct
set forth in the New York Business Corporation Law or hereunder, nor an actual
determination by the Company (including its Board, independent legal counsel or
its shareholders) that the claimant has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
claimant has not met the applicable standard of conduct.
 
   
Insurance
 
(vii) The Company may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the Company or another corporation,
partnership, joint venture, trust or other enterprise against any such expense,
liability or loss, whether or not the Company would have the power to indemnify
such person against such expense, liability or loss under the New York Business
Corporation Law.
 
   
Separability
 
(viii) If this Section l(b) of Article VI or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify each director, officer, employee or agent
of the Company as to costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative,
including an action by or in the right of the Company, to the fullest extent
permitted by any applicable portion of this Section l(b) of Article VI that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

14



--------------------------------------------------------------------------------



 



     
Employees
 
SECTION 2. Any person made a party to or involved in any action, suit, or
proceeding (including a claim), whether civil, administrative, or criminal, by
reason of the fact that such person, such person’s testator or intestate, is or
was an employee of the Company or of any corporation which such person, such
person’s testator or intestate served as such at the request of the Company, or
by reason of his or her alleged negligence or misconduct in the performance of
his or her duties as such employee, may be indemnified by the Company against
the reasonable expenses, including attorney’s fees, actually and necessarily
incurred by him or her in connection with the defense of such action, suit, or
proceeding, or in connection with any appeal therein, or in connection with the
disposition thereof, provided, however, that no indemnification shall be
provided to any such person if a judgment or other final adjudication adverse to
the employee establishes that (A) his or her acts were committed in bad faith or
were the result of active and deliberate dishonesty and, in either case, were
material to the cause of action so adjudicated, or (B) he or she personally
gained in fact a financial profit or other advantage to which he or she was not
legally entitled.
 
   
 
 
The right of indemnification provided by this Section 2 shall not be deemed
exclusive of any other rights to which such employee may be entitled apart from
this Section 2.
 
    ARTICLE VII
Corporate Seal

 
   
Corporate Seal
 
SECTION 1. The seal of the Company shall be circular in form and shall have
inscribed thereon the name of the Company, the state of its organization (New
York), the year of its creation (1912), and the words “Corporate Seal.”
 
    ARTICLE VIII
Waiver of Notice

 
   
Waiver of Notice
 
SECTION 1. Whenever under the provisions of these By-Laws or any of the
Corporate Laws of the State of New York, the Board of Directors or any Committee
is authorized to take any action after notice or after lapse of a prescribed
period of time, such action may be taken without notice and without the lapse of
any period of time, if such action be authorized or approved and the
requirements waived by each member entitled to notice. Such authorization or
approval and such waiver shall be filed with the Secretary of the Company.

 

15



--------------------------------------------------------------------------------



 



      ARTICLE IX
Amendments

 
   
Amendments by
Shareholders
 
SECTION 1. These By-Laws may be altered, amended, or repealed by the
shareholders at any annual meeting, or at any at any special meeting called for
that purpose, by the affirmative vote of holders of record of a majority of the
shares of the stock represented at such meeting entitled to vote thereon either
in person or by proxy.
 
Amendments
by Directors
 
SECTION 2. These By-Laws may be altered, amended, or repealed at any regular or
special meeting of the Board of Directors by the vote of a majority of the total
number of Directors. Any By-Laws made by the Board of Directors may be altered,
amended, or repealed by the shareholders at any annual meeting or at any special
meeting called for that purpose by the affirmative vote of holders of record of
a majority of the shares of the stock represented at such meeting entitled to
vote thereon either in person or by proxy.

Certificate
 ________  hereby certifies that he is  _____  of The Goodrich Corporation, a
New York corporation, and that the foregoing is a full, true, and correct copy
of the By-Laws of said Company in full force and effect as of this  ________ 
day of  _____,  _____.
                                                            
Secretary

 

16